Citation Nr: 0630235	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-08 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder based on the theory of aggravation of a pre-existing 
condition during Georgia National Guard service from August 
1984 to August 1985. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  He also served in the Army Reserve from July 1968 to 
July 1972 and in the Georgia National Guard from August 1984 
to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appellant's claim has been remanded on two prior 
occasions, most recently in February 2006.  The requested 
development having been accomplished, the case is returned 
for further adjudication.

Various communications from the veteran include recollections 
of stressful incidents experienced by the veteran during his 
first period of active duty service in the Republic of 
Vietnam; thereby, implying that he may be claiming 
entitlement to service connection for PTSD.  However, in a 
July 2001 letter to the RO, the veteran specifically stated 
that he does not want compensation for delayed stress, 
rather, he wants compensation for aggravation of a 
preexisting psychiatric disorder as a result of his reserve 
service.  Moreover, the issue of entitlement to service 
connection for PTSD was denied by the RO in February 2002 and 
the veteran did not appeal this determination.  

The Board must address all issues that are reasonably raised 
by the appellant.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); see also Jones v. Principi, 3 Vet. App. 396, 399 
(1992).  In this case, however, the veteran's assertions are 
not always clear.  In any event, based on a review of the 
history of this case, the Board finds that the issue of 
service connection for PTSD is not before the Board in light 
of:  (1) the specific written request of the veteran; and (2) 
the prior denial of the claim of service connection for PTSD, 
which was not appealed to the Board.  Accordingly, the issue 
of entitlement to service connection for PTSD in not before 
the Board and will not be addressed in the decision herein.

VA has received additional medical evidence and argument from 
the veteran in support of his claim.  These communications 
are not accompanied by a waiver of the veteran's right to 
have this evidence initially considered by the RO.  See 
38 C.F.R. §§ 19.31, 20.1304.  However, inasmuch as this 
additional argument and evidence is essentially duplicative 
of argument and evidence previously of record, or not 
pertinent to the claim before the Board at this time, a 
remand for initial RO consideration is not warranted and the 
Board has jurisdiction to proceed on the merits.  Simply 
stated, inasmuch as the claim on appeal involves the issue of 
whether the veteran's current psychiatric impairment is 
causally connected with his period of service and the 
evidence submitted shows only the veteran's history of 
ongoing treatment, the newly submitted evidence is not 
pertinent to the issue of a nexus to service, and it has no 
bearing on the issue on appeal.

In a December 2005 letter, the veteran was advised that he 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the June 2004 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102; 38 C.F.R. 
§ 20.707.  In January 2006, the veteran responded that he 
wanted to attend a Travel Board hearing before a Veterans Law 
Judge; however, in July 2006, he withdrew this request.


FINDING OF FACT

The veteran's psychiatric disorder clearly and unmistakably 
preexisted his Georgia National Guard service, from August 
1984 to August 1985, and was not clearly and unmistakably 
aggravated therein.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's military service nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  Further, service connection 
may be granted only for injuries incurred or aggravated while 
performing inactive duty training (INACDUTRA) and not for 
diseases.  38 U.S.C.A. §§ 101(24), 106, 1131.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
This opinion also held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C.A. § 1111.  
Section 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

The veteran seeks service connection on the basis that his 
psychiatric disorder, the first treatment for which was in 
1979, over eleven years after his first period of active duty 
service, was aggravate as a result of his service in the 
National Guard from August 1984 to August 1985.  
Specifically, an August 1983 private mental health treatment 
report notes that the veteran had been involved in outpatient 
psychiatric treatment since 1979, five years prior to his 
National Guard service.

The veteran served on active duty from July 1966 to July 
1968.  He also served in the Army Reserve from July 1968 to 
July 1972 and in the Georgia National Guard from August 1984 
to August 1985.  There is nothing in the record to indicate a 
problem regarding an acquired psychiatric disorder on active 
duty from July 1966 to July 1968 or in the Army Reserve from 
July 1968 to July 1972.  The service, post-service, pre-
service, and the veteran's own statements support this 
finding and is not in dispute.  The Board finds the July 2006 
medical opinion of Dr. "T.M. Jr." that the veteran has 
"PTSD (Vietnam)" is entitled to no probative value as the 
veteran never served in Vietnam.  Further, the Board finds 
that this medical opinion is not pertinent because it does 
not address the central issue in this case: service 
connection for an acquired psychiatric disorder based on the 
theory of aggravation of a pre-existing condition during 
Georgia National Guard service from August 1984 to August 
1985.  The fact that the veteran has an acquired psychiatric 
disorder is not in dispute. 

Private treatment records reflect that the veteran was 
hospitalized on two occasions, in February 1980 and August 
1983, prior to his National Guard service.  The August 1983 
hospitalization report includes the comment that the examiner 
had difficulty in determining what degree of the veteran's 
illness is the result of his chemical dependence.  The 
veteran's psychiatric symptoms have been variously diagnosed 
as schizophrenia, paranoid personality, alcohol dependence, 
substance dependence, panic or anxiety disorders, bipolar 
disorder, depression, and post-traumatic stress disorder.  

The Board finds that the condition at issue clearly and 
unmistakably existed prior to service. 

The veteran's August 1984 Georgia National Guard entrance 
examination reflects that he had a normal psychiatric 
evaluation and he reported no history of psychiatric 
impairment.  Significantly, although specifically asked 
whether he had ever been treated for mental conditions, the 
veteran responded in the negative and reported that he had 
been hospitalized on one occasion, in 1980 for "back 
observation."  

Private treatment records also reflect that the veteran was 
hospitalized twice during his National Guard service, in 
November 1984 and March 1985.  The November 1984 
hospitalization report includes the opinion that much of the 
veteran's psychosis is triggered by his chemical abuse and he 
also has a history of taking medication in an indiscriminate 
manner.  The diagnoses included alcohol abuse.  Similarly, 
the March 1985 report of hospitalization includes admitting 
diagnoses of alcohol dependence and substance dependence, 
mixed.  

Post National Guard private treatment records reflect that 
the veteran has continued to have numerous psychiatric 
hospitalizations to the present and is in receipt of benefits 
from the Social Security Administration on the basis of 
schizophrenia, paranoid type, and mixed personality disorder.  

Numerous statements from the veteran's private physicians 
reflect that he has been in receipt of psychiatric treatment 
since 1980; however, these statements do not include an 
opinion as to aggravation of the veteran's psychiatric 
disorder as a result of his National Guard service.  

In this regard, it is noted that an October 2000 letter, 
which is unsigned, not on letterhead, but is purportedly from 
one of the veteran's private physicians, include an opinion 
that the veteran's psychiatric disorder was aggravated by his 
National Guard service.  However, this letter appears to be a 
fabrication drafted by the veteran and includes the statement 
that the veteran's employer would "not have put me out on 
disability."  In any event, the Board finds that this 
alleged medial opinion is entitled to very low probative 
weight. 

The veteran's hearing testimony, as well as testimony from 
his daughter and written communications from the veteran and 
his spouse includes his history of psychiatric treatment and 
the contention that his psychiatric impairment was aggravated 
as a result of his National Guard service.  

As noted above, medical records following service chronicle 
regular psychiatric treatment and hospitalizations.  However, 
the postservice medical evidence does not contains a medical 
opinion or other evidence indicating that the veteran's 
psychiatric disorder was either incurred in or worsened by 
his military service.

The probative (medical) evidence of record reflects that the 
veteran was in receipt of psychiatric treatment prior to his 
National Guard service from August 1984 to August 1985, he 
continued to exhibit psychiatric impairment and was 
hospitalized on two occasions during this period of service, 
and he has continued to receive treatment for psychiatric 
impairment to the present.  However, review of the veteran's 
numerous hospitalization reports from 1980 forward, as well 
as statements from his treating physicians, demonstrates that 
his psychiatric disorder was unchanged by his National Guard 
service and did not undergo a permanent increase in severity 
as a result of active duty service.  Rather, these records 
show that his psychotic episodes may have been triggered by 
alcohol and substance abuse. 

The Board finds that the post-service and service medical 
record, as a whole, provides clear and unmistakable evidence 
that the condition was not aggravated by service. 
 
Upon consideration of the foregoing, the Board concludes that 
the veteran had a preexisting psychiatric disorder prior to 
his National Guard service.  38 C.F.R. § 3.304(b).  However, 
the Board finds that the evidence of record fails to indicate 
any increase in severity of psychiatric impairment during 
National Guard service per the meaning of 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(a).  Thus, the evidence fails to 
demonstrate a discernable increase in severity of his 
psychiatric disorder upon discharge from National Guard 
service and provides negative evidence against the claim.  
Specifically, there is no indication that the psychiatric 
disorder permanently worsened and private hospitalization 
records provide evidence against such a finding.  In fact, 
clear and unmistakable evidence indicates that the condition 
did not worsen during active service. 

The veteran and his spouse may believe that his psychiatric 
disorder, which existed prior to his National Guard service, 
was aggravated as a result of such service.  However, the 
Board notes that there is no indication that the veteran or 
other lay statements possess the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
experts for their statements to be considered competent 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Beyond the above, the Board has reviewed the veteran's 
statements carefully, and finds that the veteran is not a 
credible historian.  Simply stated, the veteran's statements 
regarding his claim are found to be of highly limited 
probative value and in fact provide, overall, evidence 
against this claim, as they indicate the veteran is not a 
credible historian.  The pre-service, service, and post-
service record is found to provide extensive evidence to 
support such a finding, providing more evidence against this 
claim.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in March 2001, April 
2001, and November 2004, as well as information provided in 
the February 2002 statement of the case and subsequent 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the February 2002 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  The March 2001 and 
April 2001 letters, provided prior to the April 2001 rating 
decision denying the veteran's claim, essentially asks the 
veteran to provide all relevant evidence in his possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Furthermore, the Board emphasizes that the veteran has not 
made any showing or allegation of any defect in the provision 
of notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in March 2001 and 
April 2001, prior to the April 2001 rating decision on 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection.  However, the veteran did not receive 
notice of what type of information and evidence was needed to 
establish an effective date for any award based on his claim 
prior to the April 2001 rating decision.  Thereafter, by way 
of the April 2001 rating decision, the February 2002 
statement of the case, and the November 2004 letter, the 
veteran was generally provided with notice of what type of 
information and evidence was needed to substantiate his 
claim.  Moreover, by a March 2006 letter from the RO, the 
veteran was specifically advised of what type of information 
and evidence was needed to substantiate any claim for an 
increased rating as well as the requirements for establishing 
an effective date.  He has not claimed entitlement to an 
earlier effective date and he has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Thus, any error is 
found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private treatment records as well 
as the evidence considered by the Social Security 
Administration in connection with the veteran's claim for 
benefits.  In addition, VA has received private medical 
statements in connection with the veteran's claim and he has 
submitted lay evidence in the form of written communications 
from him and his spouse as well as hearing testimony from him 
and his daughter.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, indicates that the veteran's psychiatric 
disorder, which was initially clinically manifested five 
years prior to his National Guard service, was not aggravated 
as a result of such and warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim. See 38 C.F.R. § 3.159 (c)(4) (2005).  As 
preservice, service, and post-service medical records provide 
no basis to grant this claim and provide much evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.  Further, any new evaluation of 
the veteran would have to be based, in part, on the veteran's 
statements and recollections.  As the veteran has been found 
to be not credible, a medical evaluation that would be based 
on the veteran's recollections is found unwarranted and would 
be of no probative value. 

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  The 
record, as a whole, is found to undermine the veteran's 
claim.  Thus, there being no other indication or allegation 
that additional relevant evidence remains outstanding, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the efforts already 
performed in this case, can not be justified.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A.  § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claim.

ORDER

The claim is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


